    Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 1 of 24



Laura Peña, Esq.
Attorney in Charge
Texas State Bar No. 24085758
Southern District of Texas Federal
ID Number 3326963
Joshua Turner, Esq. (pro vac vice to be filed)
PROBAR
202 S. 1st Street, Suite 300_
Harlingen, TX 78550
Telephone: 956.365.3775
Email: laura.pena@abaprobar.org
       josh.turner@abaprobar.org
Michelle Mancino Marsh, Esq. (pro hac vice to
be filed)
ARENT FOX LLP
1301 Avenue of the Americas, Floor 42
New York, NY 10019
Telephone: 212.484.3900
Facsimile: 212.484.3990
Email: michelle.marsh@arentfox.com
Dustin F. Hecker, Esq. (pro hac vice to be filed)
Benjamin Greene, Esq. (pro hac vice to be filed)
ARENT FOX LLP
The Prudential Tower
800 Boylston Street
Boston, MA 02199-8161
Telephone: 617.973.6131
Facsimile: 617.367.2315
Email: dustin.hecker@arentfox.com
Alissa F. Bard, Esq. (pro hac vice to be filed)
ARENT FOX LLP
1717 K Street, NW
Washington, DC 20006-5344
Telephone: 202.857.6000
Facsimile: 202.857.6395
Email: alissa.bard@arentfox.com
Attorneys for Petitioners


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION
   Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 2 of 24



R.A.N.M. and her children,           Case No. _7:20-cv-6____
Y.D.M.N., A MINOR CHILD, AND
G.R.M.N., A MINOR CHILD,             VERIFIED PETITION FOR WRIT
                                     OF HABEAS CORPUS AND
                                     REQUEST FOR A PRELIMINARY
              Petitioners,           AND PERMANENT INJUNCTION
                                     AND TEMPORARY RESTRAINING
     v.                              ORDER
WILLIAM P. BARR, Attorney
General of the United States; CHAD
F. WOLF, Acting Secretary of DHS,
MARK A. MORGAN, Acting
Commissioner of CBP, WALTER
WEAVER , CBP Port Director of the
Progreso/Donna Port of Entry,
CARLA PROVOST, Chief of CPB,
and RODOLFO KARISCH, Chief
Patrol Agent-Rio Grande Valley
Sector,

                 Respondents.
     Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 3 of 24




                                 INTRODUCTION
1.    The U.S. government is detaining two sick children in violation of the law.
Petitioners R.A.N.M. and her daughters, Y.D.M.N. and G.R.M.N., both minor
children, whose names are all redacted pursuant to Fed. R. Civ. P. 5.2(a) to protect
their identity publicly but who are known to Respondents and their counsel
(“Petitioners”), are being unlawfully detained by U.S. Customs and Border
Protection (“CBP”), a component of the Department of Homeland Security
(“DHS”), at a facility located at 800 S. International Blvd., in Donna, Texas 78537.
2.    R.A.N.M. and her two children, ages 18 months (Y.D.M.N.) and 6 years
(G.R.M.N.), fled their home country of Honduras, in order to seek asylum in the
United States.
3.    While in Honduras, Petitioner R.A.N.M. had started a small business, a
supermarket, and received a letter of extortion from a gang known as Mara 18. The
gang demanded she pay a monthly amount or they would kill her and her children.
Due to corruption of the police in the town where they lived, she feared that reporting
the crime would lead to the murder of her and her daughters as had been the case
with other people she knows.
4.    On or about December 30, 2019, Petitioners entered the United States and
were apprehended by CBP and placed in a CBP detention facility in Donna, Texas.
During a telephonic interview, R.A.N.M. claimed a fear of return to Honduras. She
was instructed that she could either return to Honduras or be sent to Guatemala and
had to decide immediately. She started crying and reluctantly answered Guatemala,
due to her fear for their lives if forced to return to Honduras. She was not given an
opportunity to explain why she feared being sent to Guatemala, where she has no
family or contacts and would have difficulty providing for herself and her children,
and where she could well be subject to the same kind of threats of physical harm that
had caused her to leave Honduras with her children. Petitioners were never given a
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 4 of 24




credible fear interview. They allegedly were processed under the Guatemala Asylum
Cooperation Agreement (“Guatemala ACA”).
5.     Petitioners have been in CBP custody since December 30, 2019 and for over
seventy-two (72) hours. Both Y.D.M.N., an 18-month-old minor, and G.R.M.N., a
6-year-old minor, are seriously ill and are not receiving proper medical attention at
the facility. Y.D.M.N. has symptoms of a fever and diarrhea, which appear to be
caused by the food served at the facility – burritos served twice daily, and a sandwich
at night. Y.D.M.N.’s diarrhea may stop occasionally, but resumes when she eats.
The medics at the facility diagnosed G.R.M.N. with influenza. G.R.M.N. has been
given some treatment, but remains very sick.
6.     Petitioners have not had access to legal counsel since they were placed in
custody on December 30, 2019. Moreover, on January 9, 2020, officers at the Donna,
Texas facility blocked Petitioners from meeting in person with counsel, after counsel
came to the facility.
7.     Because Petitioners Y.D.M.N. and G.R.M.N. are 18-month and 6-year old
minors, their right not to be detained in CBP custody longer than 72 hours, a right
protected by the Flores Settlement Agreement, is and continues to be violated.
8.     Petitioners have not received a credible fear interview concerning removal to
Honduras, including availability to consult with an attorney prior to the interview as
required under 8 U.S.C. §1225(b)(B)(iv). Petitioners further did not have an
opportunity to explain their fear of return to Guatemala. Based on these flaws, the
constitutional right to due process of law has been, and continues to be, violated.
9.     Because Petitioners have been denied access to counsel, their constitutional
right to due process of law has been violated.
10.    Upon information and belief, Petitioners do not have any family or contacts
in Guatemala and fear that, if removed there, R.A.N.M. would have a difficult time
finding work that would allow her to provide for herself and her daughters. In
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 5 of 24




addition, R.A.N.M. has the same concerns about extortion and physical harm to her
and her children that caused her to leave Honduras with her children in the first place.
11.    For the reasons listed above, and as explained further below, emergency and
immediate relief is necessary.
12.    Petitioners’ continued detention, denial of a credible fear interview under 8
U.S.C §1225(b), denial of the right to counsel, and the inadequate medical care and
food provided to Y.D.M.N. and G.R.M.N. are unlawful and mandate habeas relief.
Petitioners therefore respectfully request that this Court order DHS, CBP, and all the
above-captioned Respondents to release Petitioners from their custody, ensure that
Y.D.M.N. and G.R.M.N. receive urgent proper medical care and treatment, and
provide Petitioners with a hearing date for their proper credible fear interview, and
enable them to proceed through the asylum process in the United States.
13.    La Posada Providencia, a refugee shelter located in San Benito, Texas has
agreed to take in Petitioners upon their release.

                                  JURISDICTION
14.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 2241
(habeas jurisdiction); U.S. Const. art. I § 9, cl. 2 (Suspension Clause); 28 U.S.C. §
1331 (federal question jurisdiction); 28 U.S.C. § 1346(a)(2) (United States as a
defendant); 28 U.S.C. § 1361 (action to compel an officer or employee of the United
States or any agency thereof); 5 U.S.C. §§ 702, 706 (review of final agency
decision); and ¶ 24(B) of the Flores Settlement Agreement. Jurisdiction lies to grant
declaratory relief pursuant to 28 U.S.C. §§ 2201-2202 (Declaratory Judgment Act).
15.    Sovereign immunity against actions for relief other than money damages has
been waived pursuant to 5 U.S.C. § 702.
16.    This Petition action arises under the Constitution of the United States; the
Immigration and Nationality Act (“INA”); the Administrative Procedure Act
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 6 of 24




(“APA”), 5 U.S.C. § 701 et seq.; and the Flores Settlement Agreement, which is
binding on Respondents.
17.    This Court may grant relief under the habeas corpus statute, 28 U.S.C. § 2241
et seq., the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., the All Writs Act,
28 U.S.C. § 1651, and the APA, 5 U.S.C. § 702.

                                       VENUE

18.    Venue is proper in the Southern District of Texas, McAllen Division, because
a substantial part of the events or omissions giving rise to Petitioners’ claims
occurred in that district. Petitioners are detained under the authority of a CBP facility
located at 800 S. International Blvd., in Donna, Texas 78537, in this district. See 28
U.S.C. § 1391 (venue proper in judicial district in which a defendant in the action
resides, or substantial part of the events giving rise to the claim occurred).
19.    Venue is further proper with this Court pursuant to 28 U.S.C. § 1391(e)
because Respondents are officers or employees of the United States, acting in their
official capacity and/or under color of the authority of the laws of the United States,
in this District.
                                      PARTIES
20.    Petitioners are a mother and her two daughters, ages 18 months and 6 years,
citizens of Honduras. They entered the United States seeking asylum and are
currently being detained by CBP at a facility located at 800 S. International Blvd.,
in Donna, Texas 78537.
21.    Respondent William P. Barr is the Attorney General of the United States and
the head of the United States Department of Justice (“DOJ”). Respondent Barr is
responsible for advising the government on the lawful administration and
enforcement of the immigration laws and policies. Respondent Barr further has
ultimate authority over the Executive Office for Immigration Review (“EOIR”),
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 7 of 24




the agency within DOJ responsible for the immigration court system. He in his
official capacity is the ultimate legal custodian of Petitioner. Respondent Barr is
sued in his official capacity.
22.    Respondent Chad F. Wolf is the Acting Secretary of DHS, the Department
of the Executive Branch of the U.S. government that oversees the component
agencies responsible for enforcing the immigration laws of the United States.
Those component agencies include ICE; CBP; and U.S. Citizenship and
Immigration Services (“USCIS”). Respondent Wolf directs and is responsible for
the administration and enforcement of the immigration laws in the United States.
He is sued in his official capacity.
23.    Respondent Mark A. Morgan is the Acting Commissioner of CBP, the
agency within DHS that is responsible for the initial processing and detention of
noncitizens apprehended near the U.S. border. In that capacity, Respondent
Morgan has direct authority over all CBP policies, procedures, and practices
relating to the apprehension of unaccompanied immigrant minors. CBP’s Flores
responsibilities include, among others, determining whether and in what manner to
transfer and/or release and reunify unaccompanied immigrant minors with their
sponsors, and briefly detaining immigrant minors during initial processing. He is
sued in his official capacity.
24.    Respondent Walter Weaver is the CBP Port Director of the Progreso/Donna
Port of Entry. He in his official capacity is the legal custodian of Petitioners.
Respondent Weaver is sued in his official capacity.
25.    Respondent Carla Provost is the Chief of CBP. She in her official capacity
oversees the operations of the entire border patrol force. She is sued in her official
capacity.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 8 of 24




26.    Respondent Rodolfo Karisch is the Chief Patrol Agent-Rio Grande Valley
Sector. He in his official capacity oversees the border patrol force in the Rio
Grande Valley. He is sued in his official capacity.

                     FACTS COMMON TO ALL COUNTS
27.    Petitioners are a mother and her daughters, ages 18 months and 6 years,
citizens of Honduras, in Central America.
28.    They fled their home country of Honduras to seek asylum in the United
States.
29.    While in Honduras, R.A.N.M. had started a small business, a supermarket,
and received a letter of extortion from a gang known as Mara 18. The letter
demanded that she pay a monthly amount or the gang would kill her and her children.
Due to corruption of the police in the town where they lived, they feared that
reporting the crime would lead to their murder as had been the case with other people
they knew.
30.    In December 2019, Petitioners entered at the U.S. border in Texas seeking
asylum.
31.    Upon crossing the U.S./Texas border on or about December 30, 2019,
Petitioners were apprehended by CBP officers and placed in a CBP detention
facility in Donna, Texas. R.A.N.M. claimed a fear of return to Honduras and so
informed the CBP officials. R.A.N.M. was instructed that she had two choices,
either to return to Honduras or Guatemala, and had to choose one. Due to her fear
for their lives if forced to return to Honduras, she reluctantly answered Guatemala.
During a telephonic interview, she was neither asked about nor given the
opportunity to explain her fear of being sent to Guatemala, where she has no
family or contacts and would have difficulty providing for herself and her children.
And her family also could well be subject to the same kind of physical harm with
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 9 of 24




which they were threatened in Honduras. Upon information and belief, Petitioners
were never provided a credible fear interview as required under the regulations 8
U.S.C. §1225. They were allegedly processed under the Guatemala ACA.
32.    Petitioners have been in CBP custody since December 30, 2019 and for over
seventy-two (72) hours. Both Y.D.M.N., an 18-month-old minor, and G.R.M.N., a
6-year-old minor, are seriously ill and are not receiving proper medical attention at
the facility. Y.D.M.N. has symptoms of a fever and diarrhea, which appear to be
caused by the food served at the facility – burritos served twice daily, and a sandwich
at night. Y.D.M.N.’s diarrhea may stop occasionally, resumes when she eats.
Especially with such a young child, diarrhea is a very serious medical issue. The
medics at the facility diagnosed G.R.M.N. with influenza. G.R.M.N. has been given
some treatment, but remains very sick.
33.    Petitioners have not had access to legal counsel since their arrival in the
United States on or about December 30, 2019. Moreover, on January 9, 2020,
officers at the Donna, Texas facility blocked Petitioners from meeting in person with
counsel, after counsel came to the facility and notwithstanding that there is a G-28
on file.
34.    Also on January 9, 2020, a request for humanitarian parole was filed with
CBP, urging release of the family due to the deteriorating health of Y.D.M.N. On
January 10, 2020, the request for parole was denied.
35.    Also, on or about January 10, 2020, counsel made a request with CBP that an
independent medical evaluation for Y.D.M.N. be allowed, and the medical records
of the child Y.D.M.N. be provided to counsel. To date, CBP has refused the requests.
36.    Because Petitioners Y.D.M.N. and G.R.M.N. are 18-month and 6-year-old
minors, their right not to be detained in CBP custody longer than 72 hours, a right
protected by the Flores Settlement Agreement, is and continues to be violated.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 10 of 24




37.    Because Petitioners have been denied access to counsel, their constitutional
right to due process of law has been violated.
38.    Upon information and belief, Petitioners do not have any family or contacts
in Guatemala and fear that, if removed there, R.A.N.M. would have a difficult time
finding work that would allow her to provide for herself and her daughters. Also, as
alleged above, Petitioners likely would be subject in Guatemala to the same kinds of
threats of physical harm as cause them to leave Honduras. Indeed, given the lack of
family or contacts in Guatemala, they are even more likely to be victims of violence.
39.    For the reasons listed above, and as explained further below, emergency and
immediate relief is necessary.
40.    Petitioners’ prolonged detention beyond 72 hours required by the Flores
Settlement Agreement, denial of the right to counsel, and the inadequate medical
care and food provided to Y.D.M.N. and G.R.M.N. are unlawful and mandate habeas
relief; therefore, Petitioners respectfully requests that this Court order DHS, CBP,
and all above-captioned Respondents to release Petitioners from their custody to La
Posada Providencia, who will ensure that Y.D.M.N., an 18-month old minor child,
and G.R.M.N., a 6 year old child, receive urgent proper medical care and treatment
in a non-detained environment..
41.     La Posada Providencia, a shelter located in San Benito, Texas has agreed to
take in Petitioners upon their release.
  THE FLORES SETTLEMENT AND LEGAL FRAMEWORK FOR THE
                                 RELIEF SOUGHT
42.    Petitioners Y.D.M.N. and G.R.M.N., both minor children, are entitled to be
released from CBP custody pursuant to the Flores Settlement Agreement, and
should be released together with their mother, R.A.N.M.
43.    Minor Petitioner Y.D.M.N. is entitled to urgent proper medical care for her
serious and ongoing illness of fever and diarrhea.
        Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 11 of 24




44.        Minor Petitioner G.R.M.N. is entitled to urgent proper medical care for her
influenza illness.
45.        Petitioners are entitled to consult with legal counsel, receive a credible fear
interview under 8 U.S.C. §1225(b) and proceed with the asylum process, pursuant
to due process of law.

           Flores Settlement Agreement

46.        In 1985, a class action, Flores v. Reno, was brought against the government
challenging immigration enforcement policies directed toward migrant children.
After over 10 years of litigation, in 1997, the plaintiff class and the government
entered into the “Flores Settlement Agreement,” which established national
standards regarding the detention, release and treatment of all children in
immigration custody. See Exhibit 1 (Flores Settlement Agreement). As a general
principle, the Flores Settlement Agreement maintains that, “[t]he [legacy
Immigration and Naturalization Service] treats, and shall continue to treat, all
minors in its custody with dignity, respect and special concern for their particular
vulnerability as minors.” Id. (Flores Settlement Agreement) ¶ 11. It further
provides: “[f]acilities will provide access to toilets and sinks, drinking water and
food as appropriate, medical assistance if the minor is in need of emergency
services, [and] adequate temperature control and ventilation.” Id. ¶ 12. The Flores
Settlement Agreement continues to govern those agencies that now carry out the
functions of the former INS. See Villafuerte v. United States, No. 7:16-CV-619,
2017 WL 8793751, at *1 (S.D. Tex. Oct. 11, 2017) (discussing the recent history
of the Flores Settlement Agreement and how it establishes a “nationwide policy for
the detention, release, and treatment of minors in the custody of the INS”).1 The
Flores Settlement Agreement is binding on DHS, ICE, and other government

1
    See also Flores v. Lynch, 828 F.3d 898 (9th Cir. 2016) (re-affirming the Flores Settlement Agreement).
        Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 12 of 24




agencies. See United States v. Dominguez-Portillo, No. EP-17-MJ-4409-MAT,
2018 WL 315759, at *7 (W.D. Tex. Jan. 5, 2018), aff'd sub nom., United States v.
Vasquez-Hernandez, 314 F. Supp. 3d 744 (W.D. Tex. 2018), aff'd, 924 F.3d 164
(5th Cir. 2019).2
47.        The Flores Settlement Agreement requires expeditious release of minors
from custody to a designated adult guardian, except where detention is necessary to
ensure the minor’s appearance in immigration court or to ensure the minor’s safety
or the safety of others. Exhibit 1 (Flores Settlement Agreement) ¶ 14. It applies to
all minors in immigration custody, regardless of whether the child is apprehended
unaccompanied or accompanied. See id. (Flores Settlement Agmt.) ¶ 10;
Villafuerte, 2017 WL 8793751, at *2; Flores, 828 F.3d at 905-06.
48.        Of critical importance, the Flores Settlement Agreement requires that a
minor in immigration custody be released “in all cases within 72 hours.” Exhibit 1
(Flores Settlement Agmt.) ¶ 14.

DHS and ICE’s Documented History of Detaining Immigrant Children Under
                       Harsh Conditions and In Violation of Their Rights

49.        DHS has a documented history, especially under the current administration,
of detaining immigrant minors and refusing them their statutory rights under the
Flores Settlement Agreement in manners that Courts have routinely disapproved.
50.        For example, a report published by the DHS Office of Inspector General in
July 2019 specifically detailed the severe conditions at CBP holding facilities (the
“DHS Report”). This DHS Report detailed the overcrowding that exists at CBP
facilities and noted that 31% of the children detained at these facilities were held



2
    See also Flores, 828 F.3d at 898.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 13 of 24




longer than the seventy-two (72) hour period permitted under the Flores Settlement
Agreement.
51.    The DHS Report also detailed that the conditions under which these children
are held violate the Flores Settlement Agreement. Namely, the DHS Report
detailed that many children had no access to showers, limited access to a change of
clothes, and sparse access to hot meals.
          GUATEMALA ASYLUM COOPERATIVE AGREEMENT
52.    Petitioners would be irreparably injured if the court did not grant a writ of
habeas corpus and stay any procedure authorizing Petitioners’ removal to
Guatemala or elsewhere, prior to a meaningful interview process under the laws,
and before Y.D.M.N. and G.R.M.N. are provided with urgent proper medical care
and treatment.
                                      RELEASE
53.    If Petitioners are released, they can be admitted to La Posada Providencia, a
family shelter for refugees located not far from the Donna, Texas facility where
they are currently being detained.
                                   EXHAUSTION
54.    There are no further administrative procedures that Petitioners are required
to exhaust. As described above, a request for humanitarian parole was filed with
CBP, urging release of the family due to the deteriorating health of Y.D.M.N.,
which was denied on January 10, 2020.
                              CLAIMS FOR RELIEF
                                     COUNT ONE
 Respondents’ Detention of Petitioners Y.D.M.N. and G.R.M.N. Violates the
                           Flores Settlement Agreement
55.    Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 14 of 24




56.    Petitioners Y.D.M.N. and G.R.M.N.’s continued detention violates
paragraphs 14 and 15 of the Flores Settlement Agreement. Paragraph 14 requires
the release of a minor from the government’s custody unless detention is necessary
to secure the minor’s appearance before the immigration court. Exhibit 1 (Flores
Settlement Agmt.) ¶ 14. Paragraph 15 of the Flores Settlement Agreement further
provides that the release of a minor must take place within seventy-two (72) hours.
Id. at ¶ 15; see Villafuerte, 2017 WL 8793751, at *1-2.
57.    Respondents therefore continue to violate paragraphs 14 and 15 of the
Flores Settlement Agreement by failing to release Petitioners Y.D.M.N. and
G.R.M.N. from CBP custody, with their mother, after the 72-hour period.
58.    In addition, and alleged herein as an independent basis for relief, Petitioners
Y.D.M.N. and G.R.M.N.’s continued detention violates paragraphs 11 and 12 of
the Flores Settlement Agreement.
59.    Paragraph 11 of the Flores Settlement Agreement requires that the
government treat Petitioners Y.D.M.N. and G.R.M.N., minors, “with dignity,
respect and special concern for [his] particular vulnerability” as a minor. Exhibit 1
(Flores Settlement Agmt.) ¶ 11. The government must generally place minors in
“the least restrictive setting appropriate to the minor’s age and special needs,
provided that such setting is consistent with its interests to ensure the minor’s
timely appearance before the INS and the immigration courts and to protect the
minor’s well-being . . . .” Id.
60.    A CBP station in Donna, Texas, is not the least restrictive setting, and
placement there does not protect Petitioners Y.D.M.N. and G.R.M.N.’s well-being,
given the documented conditions of CBP facilities. Namely, their well-being is not
protected where they may not have access to adequate medical care and basic
living necessities, including a change of clothing, a shower, and a hot meal. These
conditions exist in contravention to the Flores Settlement Agreement, which
       Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 15 of 24




requires that the government “hold minors in facilities that are safe and sanitary.”
Exhibit 1 (Flores Settlement Agmt.) ¶ 12. These facilities must include, among
other things, “access to toilets and sinks, drinking water and food as appropriate,
medical assistance if the minor is in need of emergency services, [and] adequate
temperature control and ventilation.” Id.
61.     As such, the continued detention of Petitioners at a CBP facility in Donna,
Texas which may lack basic living necessities and fails to provide a diet for
children is contrary to both Paragraphs 11 and 12 of the Flores Settlement
Agreement and is detrimental to the well-being of Petitioners Y.D.M.N., an 18-
month old child and G.R.M.N., a 6-year-old child.
62.     In addition, and alleged herein as an independent basis for relief, ¶ 24.B. of
the Flores Settlement Agreement provides any minor (the right to allege
noncompliance with the minimum standards for minor detention. Exhibit 1 (Flores
Settlement Agmt.) ¶ 24.B.
63.     “Minor” for purposes of the Flores Settlement Agreement “shall apply to
any person under the age of eighteen (18) years who is detained in the legal
custody of the INS.” Id. ¶ 4.
64.     However, Respondents deprive Petitioners Y.D.M.N. and G.R.M.N. of their
rights to allege noncompliance with the minimum standards for minor detention.
65.     Each of the above-alleged actions violates the Flores Settlement Agreement,
which is binding on Respondents.
                                    COUNT TWO
  Respondents’ Decision To Detain Petitioners In Custody Is Arbitrary and
      Capricious, in Violation of the Administrative Procedure Act, 5 U.S.C. §
                                       706(2)(A)
66.     Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 16 of 24




67.    Respondents’ decision to continue detaining Petitioners after seventy-two
(72) hours is arbitrary and capricious and must be set aside, pursuant to the
Administrative Procedure Act (“APA”). Under the APA, a reviewing court may
set aside an agency decision if it is “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law.” Id. 5 U.S.C. § 706(2)(A). The standard
requires that the agency provide a satisfactory explanation of its decision, and a
“rational connection between the facts found and the choice made” in order for the
reviewing court to uphold the decision. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citation omitted).
68.    The decision to keep Petitioners in custody is the agency’s final action
regarding their custody and therefore is subject to review under the APA. See
U.S.C. §§ 551, 701, 702. Whether the CBP may keep minors in custody is not
committed to agency discretion.
69.    With respect to Petitioners, Respondents’ decision to continue detaining
them is “not in accordance with the law” because it violates the requirements of the
Flores Settlement Agreement by detaining them for over seventy-two (72) hours
and in a facility that is neither safe nor sanitary. Exhibit 1 (Flores Settlement
Agmt.) ¶¶11-12.
70.    Moreover, Respondents’ decisions are arbitrary and capricious because they
do not make any “rational connection between the facts found and the choice
made.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43. Respondents denial of
humanitarian parole because the child was medically cleared for travel lacks any
actual explanation of the health or wellbeing of the child or rational basis for the
denial. Respondents’ decision to continue detention therefore should be set aside as
arbitrary and capricious under the APA. 5 U.S.C. § 706(2)(A).
                                  COUNT THREE
           Respondents’ Detention of Petitioners Violates Due Process
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 17 of 24




71.    Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
72.    As people within the United States, Petitioners are protected by every clause
of the United States Constitution that is not expressly reserved to citizens. This
protection includes the Due Process Clause of the Fifth Amendment. The Due
Process Clause provides that “no person shall be . . . deprived of life, liberty, or
property without due process of law.” U.S. Const. Amend V.
Procedural Due Process Rights
73.    Under the Due Process Clause of the Fifth Amendment, an individual is
entitled to the procedural due process right of a timely and meaningful opportunity
to demonstrate that he or she should not be detained. In the case of civil, non-
punitive immigration detention, the Supreme Court has held that such detention
requires “a special justification . . . [that] outweighs the individual’s
constitutionally protected interest in avoiding physical restraint.” Zadvydas v.
Davis, 533 U.S. 678, 690 (2001) (internal quotation marks and citation omitted).
74.    Respondents have yet to justify Petitioners’ detention. Any interest that
Respondents may have in effectuating Petitioners’ potential removal does not
outweigh the right, under the Constitution and the federal statutes and regulations
governing their custody, to fair and meaningful review of their detention.
75.    Respondents’ detention of Petitioners without a credible fear interview and
hearing before a neutral decision-maker to determine whether their detention is
necessary, especially as two of Petitioners are minors, violates their procedural due
process rights under the Due Process Clause. See e.g. Addington v. Texas, 441
U.S. 418, 425 (1979) (“This Court repeatedly has recognized that civil
       Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 18 of 24




commitment for any purpose constitutes a significant deprivation of liberty that
requires due process protection”).3
Substantive Due Process Right to be Free From Physical Restraint
76.     In addition, and alleged herein as an independent basis, Petitioners have a
fundamental right to be free from physical restraint. See e.g., Fuentes-De Canjura
v. McAleenan, No. EP-19-CV-00149-DCG, 2019 WL 4739411, at *8 (W.D. Tex.
Sept. 26, 2019) (“Freedom from imprisonment—from government custody,
detention, or other forms of physical restraint—lies at the heart of the liberty that
[the Fifth Amendment's Due Process] Clause protects.”) (citation omitted).4
77.     For each of the above-alleged reasons, Respondents’ conduct has and
continues to violate Petitioners’ right to be free from physical restraint.
78.     For each of the above-alleged reasons, Respondents have and continue to
violate Petitioners’ procedural and substantive due process rights under the Due
Process Clause of the Fifth Amendment.


                                             COUNT FOUR
    Respondents’ Detention of Petitioner Violates the Administrative Procedure
    Act Because it Violates Petitioners’ Due Process Rights, 5 U.S.C. § 706(2)(B)
79.     Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
80.     The APA provides that courts “shall . . . hold unlawful and set aside agency
action, findings, and conclusions found to be . . . contrary to constitutional right,
power, privilege, or immunity.” 5 U.S.C. § 706(2)(B).




3
  See also, e.g., Padilla v. US Immigration & Customs Enf’t, 379 F. Supp. 3d 1170, 1176 (W.D. Wash. 2019),
modified, 387 F. Supp. 3d 1219 (W.D. Wash. 2019), appeal filed, No. 19-35565 (9th Cir. July 5, 2019).
4
  See also R.I.L.-R. v. Johnson, 80 F. Supp. 3d 164, 187-89 (D.D.C. 2015).
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 19 of 24




81.    For each of the reasons alleged in Count Three above, the Court should hold
unlawful and set aside Respondents’ continuing detention of Petitioners.
Specifically, Respondents’ conduct has and continues to violate Petitioners’
procedural and substantive Due Process rights.
                                   COUNT FIVE
                   Declaratory Relief, 28 U.S.C. §§ 2201, 2202
82.    Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
83.    This Court has jurisdiction and authority to issue a declaration of Petitioners’
rights, and any such declaration shall have the force and effect of a final judgment
or decree. 28 U.S.C. § 2201.
84.    In addition, this Court has jurisdiction and authority to issue any further
necessary or proper relief based on a declaratory judgment or decree against any
adverse party whose rights may be determined by such judgment, after reasonable
notice and hearing. 28 U.S.C. § 2202.
85.    Petitioners accordingly seek a declaration that they have been wrongfully
detained and treated and are subject to release from CBP custody.
                                    COUNT SIX
                     Writ of Habeas Corpus, 28 U.S.C. § 2241
86.    Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
87.    As set forth above, Respondents are currently holding Petitioners, a mother
and her minor children (18 months old and 6 years old), in CBP custody in
violation of the Flores Settlement Agreement (which is binding law), federal
statutes and regulations, and the U.S. Constitution.
88.    Petitioners thus seeks release from detention by writ of habeas corpus
pursuant to 28 U.S.C. § 2241.
      Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 20 of 24




                                  COUNT SEVEN
                  Preliminary and Permanent Injunctive Relief
89.    Petitioners re-allege and incorporate by reference each and every allegation
contained in the preceding paragraphs as if set forth fully herein.
90.    As set forth above, Respondents are currently holding Petitioners, a mother
and her minor children (18 months and 6 years old), in CBP custody in violation of
the Flores Settlement Agreement (which is binding law), federal statutes and
regulations, and the U.S. Constitution.
91.    Petitioners have a likelihood of success on the merits on their claims,
including violations of their rights under the Flores Settlement Agreement (which
is binding law), federal statutes and regulations, and the U.S. Constitution.
92.    Petitioners would suffer irreparable injury if the Petition is not granted, the
balance of harms tips decisively in their favor, and the public interest supports
granting preliminary and permanent equitable relief, including:
       (i) Petitioners should be immediately released from CBP custody, on the
       condition they will be received into the La Posada Providencia shelter so
       that they may receive urgent medical care in a non-detained context;
       (ii) Respondents should be enjoined from interfering with Petitioners’ access
       to counsel of their choosing; and
       (iii) Respondents should be enjoined from removing Petitioners to
       Guatemala or any country until at least their asylum application is
       considered, and all appeals therefrom are exhausted.
Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 21 of 24




                        PRAYER FOR RELIEF
 WHEREFORE, Petitioners respectfully pray the Court to:

 a. Assume jurisdiction over this matter;
 b. Grant Petitioners a writ of habeas corpus directing Respondents to release
    Petitioners within 24 hours, with or without an electronic monitoring
    device, at no cost to Petitioners;
 c. In the alternative, issue an injunction restraining and enjoining
    Respondents from not releasing Petitioners, with or without an electronic
    monitoring device, at no cost to Petitioners;
 d. Issue a declaration that Petitioners’ ongoing detention violates the INA,
    APA, Flores Settlement Agreement, and Due Process Clause of the Fifth
    Amendment
 e. Award Petitioners costs and expenses under the Equal Access to Justice
    Act (‘EAJA”), as amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and
    any other basis justified under law;
 f. Enjoin Respondents from blocking Petitioners’ access to counsel of their
    choosing;
 g. Enjoin Respondents from removing petitioners to Guatemala or any
    country until at least their asylum application is considered, and all
    appeals therefrom are exhausted; and
 h. Grant such further relief as the Court deems just and proper.
    Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 22 of 24




Dated: January 13, 2020

                                  PROBAR

                                   s/ Laura Peña
                                   Laura Peña
                                   Attorney in Charge
                                   Texas State Bar No. 24085758
                                   Southern District of Texas Federal ID
                                   Number 3326963
                                   Joshua Turner, Esq. (pro hac vice to be
                                   filed)
                                   PROBAR
                                   202 S. 1st Street, Suite 300_
                                   Harlingen, TX 78550
                                   Telephone: 956.365.3775
                                   Facsimile: 956.365.3789
                                   Email: laura.pena@abaprobar.org
                                   Email: josh.turner@abaprobar.org
                                   Michelle Mancino Marsh, Esq. (pro hac
                                   vice to be filed)
                                   ARENT FOX LLP
                                   1301 Avenue of the Americas, Floor 42
                                   New York, NY
                                   Telephone: 212.484.3900
                                   Facsimile: 212.484.3990
                                   Email: michelle.marsh@arentfox.com
                                   Dustin F. Hecker, Esq. (pro hac vice to be
                                   filed)
                                   Benjamin Greene, Esq. (pro hac vice to be
                                   filed)
                                   ARENT FOX LLP
                                   The Prudential Tower
                                   800 Boylston Street
                                   Boston, MA 02199-8161
                                   Telephone: 617.973.6131
                                   Facsimile: 617.367.2315
                                   Email: dustin.hecker@arentfox.com
                                   Alissa F. Bard, Esq. (pro hac vice to be
                                   filed)
                                   ARENT FOX LLP
                                   1717 K Street, NW
                                   Washington, DC 20006-5344
                                   Telephone: 202.857.6000
                                   Facsimile: 202.857.6395
                                   Email: alissa.bard@arentfox.com
                                   Attorneys for Petitioners
    Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 23 of 24



            Verification by Attorney Acting on Petitioners’ Behalf
                         Pursuant to 28 U.S.C. § 2242

      I am submitting this verification on behalf of the Petitioners because I am
Petitioners’ attorney. As Petitioners’ attorney, I hereby verify that the factual
statements made in the attached Petition for Writ of Habeas Corpus are true and
correct to the best of my knowledge.


                                       Dated: January 13, 2020

                                       s/ Laura Peña
                                       Laura Peña
                                       Attorney for Petitioners
    Case 7:20-cv-00006 Document 1 Filed on 01/13/20 in TXSD Page 24 of 24



            Attestation of Authority to Include Electronic Signature

      I hereby certify that the contents of this document and all attachments are
acceptable to all persons whose electronic signatures appear on this document. I
hereby certify that am authorized by all signing parties to file this document and all
attachments on their behalf.


 Dated: January 13, 2020
                                              PROBAR


                                              s/ Laura Peña
                                              Laura Peña
                                              Joshua Turner (pro hac vice to be filed)

                                              ARENT FOX LLP
                                              Michelle Mancino Marsh (pro hac vice
                                              to be filed)
                                              Dustin F. Hecker (pro hac vice to be filed
                                              Benjamin Greene (pro hac vice to be filed
                                              Alissa F. Bard (pro hac vice to be filed)
                                              Attorneys for Petitioners
